             Case 1:18-cv-01743-SAG Document 84 Filed 02/21/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Northern Division)

UMAR HASSAN BURLEY, et al.                             *

         Plaintiffs,                                   *

v.                                                     *      Civil Case No.: 1:18-cv-01743-SAG

BALTIMORE POLICE DEPARTMENT, et al.                    *

         Defendants.                                   *

*        *         *   *       *       *       *       *      *       *    *      *       *

                           NOTICE OF ENTRY OF APPEARANCE

         Please enter the appearance of Stuart R. Goldberg of Baker, Donelson, Bearman,

Caldwell & Berkowitz, PC, as additional counsel for Defendant Wayne Jenkins in the above-

captioned case. I certify that I am admitted to practice in this court.

                                               Respectfully submitted,


                                               /s/
                                               Stuart R. Goldberg, Fed. Bar No. 21236
                                               sgoldberg@bakerdonelson.com
                                               BAKER, DONELSON, BEARMAN,
                                               CALDWELL & BERKOWITZ, P.C.
                                               100 Light Street
                                               Baltimore, Maryland 21202
                                               Phone: 410-862-1339
                                               Fax: 410-547-0699
                                               Attorneys for Defendant Wayne E. Jenkins




4819-0683-0773v1
            Case 1:18-cv-01743-SAG Document 84 Filed 02/21/20 Page 2 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)

UMAR HASSAN BURLEY, et al.                          *

         Plaintiffs,                                *

v.                                                  *      Civil Case No.: 1:18-cv-01743-SAG

BALTIMORE POLICE DEPARTMENT, et al.                 *

         Defendants.                                *

                               CERTIFICATE OF SERVICE



         I HEREBY CERTIFY that on this 21st day of February, 2020, a copy of the foregoing

Notice of Entry of Appearance was filed with the United States District Court for the District of

Maryland by electronic filing. All counsel of record are being served by the Court's electronic

filing system.

                                            Respectfully submitted,


                                            /s/
                                            Stuart R. Goldberg, Fed. Bar No. 21236
                                            sgoldberg@bakerdonelson.com
                                            BAKER, DONELSON, BEARMAN,
                                            CALDWELL & BERKOWITZ, P.C.
                                            100 Light Street
                                            Baltimore, Maryland 21202
                                            Phone: 410-862-1339
                                            Fax: 410-547-0699
                                            Attorneys for Defendant Wayne E. Jenkins




4819-0683-0773v1
